DETAILED ACTION
The following examiners amendment is in response to the Printer Rush of 1/24/2022.  The following examiners amendment will replace the previous notice of allowance and will reference the claims of 12/09/2021.  The following examiners amendment will maintain all agreed upon amendments with the Attorney of Record as indicated in the allowance of 1/20/2022 but is intended to correct claim numbering issues as the originally filed claims were numbered 1-12 without a numerical claim 10.
The following examiners amendment will be done in two portions, the first portion will specifically correct the numbering of the existing claims to be in accordance with office policy.  The second portion will refer to the NEW numbering of claims as changed by the first part, to implement the previously agreed upon examiners amendment. 
NOTE: the IFW-PTOL Issue Classification form and the PTO-37 form will adhere to the ORIGINALLY FILED CLAIM NUMBERING.

Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (PART 1): 
Claim 11, Line 1: “11” is amended to –10—
Claim 12, Line 1: “12” is amended to –11—

10,11. 

Election/Restrictions
Claims 1-6,9,11 are allowable. Claims 2,11 previously withdrawn from consideration as a result of a restriction requirement, requires all of the limitations of an allowable generic claim, independent claims 1.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Accordingly, the restriction requirement between species as set forth in the Office Action mailed on 7/29/2021 is hereby withdrawn with regard to claims 2,12, and claims 2,12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Bieg on 12/15/2021.

The application has been amended as follows (PART 2 using numbering from PART 1): 
Claim 1, Line 10: “.” Is amended to --; wherein the shaped buoy comprises opposing shapes that are mirrored about the water line.—
Claim 2: (rejoined)
Claim 8: (Cancelled)
Claim 9, Line 1: “8” is amended to –1—
Claim 10: (cancelled)
Claim 11: (rejoined)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
US Patent 10634113 represents the closest are of record utilizing an hourglass shaped buoy on the water line with the upper and lower portions expanding in the water plane, however fails to teach mirrored upper and lower shapes.

Claims 1-6,9,11 allowed.  Note: this would be 1-6,9,12 as originally filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746